Citation Nr: 0731730	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  03-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1974 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in January 2002 of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2004, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge. A transcript of 
the hearing is in the record.

In a decision in August 2005, the Board denied service 
connection for hepatitis C. On appeal of the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), the Court in an order in December 2006 vacated the 
Board's decision and remanded the case to the Board for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In May 2007, the Board sought an expert medical opinion as to 
whether the veteran currently has hepatitis C and, if so, 
whether it was at least as likely as not that hepatitis C had 
its onset during service. In reply in June 2007, the medical 
expert stated that the evidence was insufficient to indicate 
whether or not the veteran currently has hepatitis C and that 
a definitive test for hepatitis C should be performed. 



In August 2007, the veteran's representative submitted a 
laboratory report for a HCV genotype test.  As this test is 
not definitive for hepatitis C, further development is 
necessary. Accordingly, the case is REMANDED for the 
following action:
1. Schedule the veteran for a hepatitis 
C quantitative PCR test and associate 
the results with the claims folder. 

2. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

